Citation Nr: 0315846	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar spine.  

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease, compression of T8-9, thoracic 
(dorsal) spine.

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND

The veteran had active service from January 1973 to October 
1978 and from May 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claims on appeal.

The veteran appealed those decisions to the BVA and in 
February 1999, the case was remanded by the Board for 
additional development.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board issued a decision in June 2000 denying the 
veteran's appeal as to all issues.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  By an September 2001 Order, 
the Court vacated the Board's June 2000 decision, and 
remanded the matter to the Board for further development and 
readjudication.  Pursuant to the Court Order, the Board 
undertook additional development on the instant case pursuant 
to the authority granted by 38 C.F.R. §19.9(a)(2).  
Specifically, the Board ordered medical records be identified 
and obtained; Social Security Administration (SSA) records be 
obtained, and an examination of the veteran be accomplished.  
These records have been associated with the claims folder to 
the extent possible.

The Board notes that in its June 2000 decision it granted 
entitlement to an increased (40 percent) rating for 
degenerative disc disease of the lumbar spine and a separate 
10 percent rating for compression fracture with demonstrable 
deformity of T8-9.  These were not adverse determinations and 
were not vacated by the September 2001 Court order.  The 
Board notes also that the issue of entitlement to an 
increased rating for a demonstrable deformity of T8-9 has not 
been developed for appellate review and is not currently 
before the Board.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  

In light of the Federal Circuit case noted above, this case 
must be remanded for the RO to consider the additional 
evidence obtained by the Board. 

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must assure compliance with 
the relevant requirements of VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and its implementing 
regulations.  The RO should review the 
record and send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate all issues on appeal.  
If the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC), which addresses all of the 
evidence received subsequent to the 
issuance of the SSOC in January 2000, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





